Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-22 are pending in the instant application. Claims 9, 10, and 15-21 are withdrawn due to non-elected subject matter. Claims 1-8, 11-14, and 22 are under examination. Claim 22 was pending previously and not addressed in the prior office action. Thus, this action will not be made FINAL.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/15/2020 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 12/21/2020.





Status of Rejections

35 USC § 103

The rejection of claims 1-8 and 11-14 is maintained.


Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection set forth in the Office Action mailed 10/15/2020, have been fully considered but are not found persuasive.
Applicants argue that the examiner has not established a prima facie case of obviousness. Particularly, arguing several points ranging from unpredictability to unexpected results that will be addressed herein individually. 
In reference to arguments suggesting a “teach away” aspect regarding references R1-R6 is found unpersuasive. In particular stating that these references teach that deuteration effects is only limited and observed in compounds where there is only breaking of C-H bonds. This argument is simply not true and Applicants have not taken the references cited of record as a whole but simply limited the teachings of the prior art. In fact, it is well documented in the art that deuterium effects are classified into two categories as evident by Haskins. Reactions involving direct bond cleavage (C-H) are known as PRIMARY isotope effects. Additionally, deuterium effects may also involve and effect reaction rates where there is no bond cleavage which is known as SECONDARY isotope effects (see page 273, right column, BIOCHEMICAL STABLE 
    PNG
    media_image1.png
    455
    651
    media_image1.png
    Greyscale
.
There is no teach- away aspect in the present art applied. Attention is directed to MPEP 2141.02 (VI) which deals with references that may "teach away" but also states that alternative embodiments should not be confused with "teaching away" citing a recent decision, In re Fulton (73 USPQ2d 1141). Note the following passage in Fulton at 1146: "The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed in the ′198 application. Indeed, in the case cited by appellants, In re Gurley, we held that the invention claimed in the patent application was unpatentable based primarily on a prior art reference that disclosed two alternatives, one of which was the claimed alternative. Accordingly, mere disclosure of alternative designs does not teach away". 
Therefore, the art’s disclosure of teaching more than one technique for improving the properties of a known pharmaceutical via deuteration does not teach away from SECONDARY isotope effects.
To reiterate, these classes of compounds are inactivated by hydrolysis of the ester group by the enzyme CES1:


    PNG
    media_image2.png
    496
    445
    media_image2.png
    Greyscale
.
Thus, based on the information above, it is clear that this ester group is directly involved in the inactivation step due to its lability via hydrolysis. To reiterate, the difference between the claimed compounds and the prior art compounds is that the claimed compounds are deuterated at this particular ester group:


    PNG
    media_image3.png
    112
    354
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    171
    310
    media_image4.png
    Greyscale
.


    PNG
    media_image5.png
    144
    642
    media_image5.png
    Greyscale

.
Reiterated again at page 274, right column in Haskins:

    PNG
    media_image6.png
    185
    617
    media_image6.png
    Greyscale

Again, the passage describes that SECONDARY isotope effects (no C-H bond breaking) are also observed by deuteration and explicitly teaches this concept in the slowing of hydrolysis rates of trideuteromethyl esters as what has been done in the claimed invention.
reasonable expectation of success not absolute predictability as set forth in In re O'Farrell 7 USPQ 2d 1673. In regards to Applicant’s other arguments suggesting there is not a finite number of possible sites to select from, the examiner respectfully disagrees due to the relative small size of the molecule itself. Nonetheless, the art as disclosed above referencing the hydrolysis inactivation step of the ester group in these classes of compound provides sufficient motivation to explore deuteration at this particular functional group.
Lastly in regards to section B (page 23 of arguments) suggesting that the claimed compounds possess surprising and unexpected properties (such as improved inhibition rates of hydrolysis and pharmacokinetic properties) compared to Clopidogrel and the compounds described in Zhiyan are also found persuasive. In reference to Applicant’s arguments suggesting that inhibition of CES1-mediated hydrolysis of the claimed deuterated compounds compared to Clopidogrel was substantial is found unconvincing. Applicants are reminded that the rejection of record is based on the obviousness of the undeuterated prodrug compounds described in Zhiyan to Applicant’s claimed deuterated prodrugs. Recall previously that Zhiyan already disclosed that the prior art compounds had improved properties compared to Clopidogrel itself (see abstract). Furthermore as discussed previously in Haskins, deuteration of methyl esters to afford 
Other improvements observed by Applicant such as improved pharmacokinetic properties, anti-platelet aggregation activity, anticoagulant activity, and antithrombotic activity compared to the undeuterated compounds are not unexpected based on the prior art teachings. The prior art as a whole taught that Clopidogrel and the improved prodrugs described in Zhiyan had already possessed these properties (anti-platelet, etc.). Thus, one skilled in the art would have expected (as the references suggested) that deuteration of the Zhiyan compounds, in particularly at the methyl ester site since it was prone to hydrolysis and inactivation, would have resulted in a more stable compound with improved properties compared to the non-deuterated versions.  As the prior art suggested that deuteration of known drugs provide improved properties such as bioavailability and pharmacological effects, such effects could not be viewed as unexpected, see MPEP 716.02(c), II. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
Lastly, Applicant’s remarks that the kh/kd pertaining to the hydrolysis rates of the claimed compounds has been calculated to be 6.1 instead of what is normally taught in the art regarding the hydrolysis rates of trideuteromethyl esters (kh/kd = 1-2) (see page 24 of arguments) are also found persuasive. The examiner did not find support for this statement in the specification as alleged or in any declaration provided by Applicant.
is a known improvement technique for getting a more useful version of the pharmaceutical, and that the improvement is of a predictable nature, as is seen by the success reported in the various secondary references. Thus, it would have been obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary reference to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.


New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhiyan et al. (CN103665042-mentioned in IDS) in view of Zhu et al. (American Society for Pharmacology and Experimental Therapeutics, 2012-mentioned in IDS), Dyck, US 6,603,008, US 6221335, US 20070082929, US 20070197695, US 7517990, Tonn, et al.
The claimed invention is drawn to compounds of Formula (I) known as deuterated thienopiperidine derivatives. The compounds are prodrugs of 2-oxo-clopidogrel (which in turn is a metabolite of the drug clopidogrel) which eventually is converted to the active metabolite as shown below:

    PNG
    media_image7.png
    97
    626
    media_image7.png
    Greyscale
.
Clopidogrel is an anti-platelet drug and can be used to treat diseases such as acute coronary syndrome. Zhu et al. taught that these classes of compounds are inactivated via hydrolysis of the ester group by the enzyme CES1 (see Figure 1 of document after page 31 and below):


    PNG
    media_image2.png
    496
    445
    media_image2.png
    Greyscale
.
Thus, based on the information above, it is clear that this ester group is directly involved in the inactivation step due to its lability via hydrolysis.
The inventors sought out to design new deuterated thienopiperidine derivatives related to Clopidogrel with improved anti-platelet activity and low toxicity.
In particular, the claims may be drawn to compounds and compositions thereof wherein m = n = 0, R1,2 = H, and X = P or m = n = 1, R1,2 = H, and X = P having the formulas:


    PNG
    media_image3.png
    112
    354
    media_image3.png
    Greyscale
 , 
    PNG
    media_image8.png
    112
    373
    media_image8.png
    Greyscale

(shown as compounds TSD-6 and TSD-8 in claim 5). 
It was well described in the art at the time the invention was conceived (or effectively filed) that the non-deuterated compounds (which themselves are prodrugs of 2-oxo-clopidogrel) and compositions thereof of those claimed above by Applicant (e.g. TSD-6 and TSD-8) were taught by Zhiyan et al.- CN103665042 (see below, page 3, and abstract for compositions):

    PNG
    media_image9.png
    328
    355
    media_image9.png
    Greyscale
.


To reiterate, the difference between the claimed compounds and the prior art compounds is that the claimed compounds are deuterated at this particular ester group:


    PNG
    media_image3.png
    112
    354
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    171
    310
    media_image4.png
    Greyscale
.

Again, the rejected claims differ from the primary reference in that the claimed compound is deuterated. The secondary references teach that such a modification is obvious, for two separate reasons.
First, one is motivated to prepare deuterated versions of drugs to obtain a version with better pharmaceutical properties. 
For example, Dyck, Journal of Neurochemistry Volume 46 Issue 2, Pages 399 – 404 (1986) states, “Thus, deuterium substitution seems to be a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure” 
US 6,603,008 teaches "[S]ubstitution with heavier isotopes such as deuterium, i.e. 2H, can afford certain therapeutic advantages resulting from greater metabolic stability, for example increased in vivo half-life or reduced dosage requirements and, 
US 6221335 teaches that “by deuterating drugs, we have likely … increased the lipophilic nature of the molecule” and, via the deuterium isotope effect, produced a derivative “less easily cleaved by metabolic (or destructive) processes.  Hence, the elimination half life of the drug is prolonged and the drug's therapeutic effects are increased.”
US 20070082929, paragraph 0014 states, “Deuteration of pharmaceuticals to improve pharmacokinetics (PK), pharmacodynamics (PD), and toxicity profiles, has been demonstrated previously with some classes of drugs.
	US 20070197695 states, “Deuteration can yield pharmaceuticals having improved bioavailability and reduced the toxicity.”
	US 7517990 states, “a deuterated compound is very useful in elucidation of reaction mechanism and substance metabolism and used widely as a labeled compound.  Said compound is also known to be useful as drugs, pesticides … and the like due to change in stability and property itself by isotope effect thereof.”

Second, and as an alternative branch, one is motivated to prepare deuterated versions of drugs, which can be used to obtain valuable information about how the un-deuterated drug or closely related drugs act in the body. Note the quotation for US 7517990 above. In addition:
Tonn, Biological Mass Spectrometry Volume 22 Issue 11, Pages 633 – 642 (1993) states “Pharmacokinetic studies employing stable isotope labeled drugs… offer 
Haskins, Biomedical Spectrometry Volume 9 Issue 7, Pages 269 – 277 (1982) surveys the application of stable isotopes in biomedical research in several areas. For example, in stable isotope dilution assays, it notes that deuterium is “is the best heavy isotope for this work”. Also, the section on the use of stable isotopes in chronic administration studies lists only deuterium isotopes. 
Wolen, Journal of Clinical Pharmacology 1986; 26: 419-424, noting that the lack of toxicity for deuterium makes it “ideally suited for human studies” (abstract) concludes that “the application of stable isotope methodology to the problems of bioavailability and bioequivalence have proved extremely versatile and useful. The technique is simple and powerful and results in extremely low risk to the subject.” (page 423) Thus, one is motivated to prepare deuterated drugs to gain these advantages.
Browne, Journal of Clinical Pharmacology1998; 38: 213-220 quantifies the advantage of using stable isotope labeled drugs to, for example, identify metabolites, to bioavailability.  Compared with standard methods which do not use isotopically labeled drugs, there is a cost reduction of 23% and a reduction in 36% in terms of the number of subjected needed. This again provides a strong motivation, to obtain these advantages. 
Baillie, Pharmacology Rev.1981; 33: 81-132 is a useful review of the use of stable isotopes. For example, pages 108-110 (section III C1) discuss the use of deuterated compounds in mechanism and toxicology studies, on drugs such as cyclophosphamide, iproniazid, and ibuprofen. Pages 114-117 (section II C 4) discuss the use the deuterium isotope effect to understand the metabolism of drugs such as chloroform and other inhaled anesthetics, furosemide, and caffeine.
	USP 6440710 states, “Deuterium- and tritium-labeled organic compounds have become increasingly important for the role they play in structure determination, mechanistic studies, elucidation of biosynthetic pathways and in biochemical studies.”
	Gouyette, Biomedical And Environmental Mass Spectrometry, Vol. 15, 243-247 (1988), gives an example with the anti-cancer drug Elliptinium. The reference notes, “New derivatives in the ellipticine series are under preclinical and clinical development. In order to study the fate of those molecules, it was decided that a standard molecule of this family of intercalating agents be labelled with stable isotopes which might be used in man without any problem of radioprotection or irradiation. Therefore, in a first step, elliptinium was labelled with three deuterium atoms, then injected intravenously into rats…” In this way, they were “able to confirm the presence of unchanged drug in urine and in bile” and identify two metabolites.  This information provided about ellipticine is relevant to other derivatives in the ellipticine series.

Pieniaszek, J Clin Pharmacol.1999; 39: 817-825 is an example showing the use of a deuterated drug (an agent for treating ventricular arrhythmia) to determine bioavailability in a technique which necessitated far fewer subjects, fewer blood collections and lower clinical costs (see page 824, column 2).
	Honma et al., Drug Metab Dispos 15 (4): 551  (1987) employed a combination of both stable and radioactive isotope-labeled analogs to determine the metabolic fate of Roxatidine acetate hydrochloride, including the chemical structures of its metabolites, and the specific sites of metabolic attack (see page 556).
	These last five references are merely exemplary of the use of deuterated compounds to determine valuable information about pharmaceuticals and their analogues; there are many other such references.
Again, due to the teachings that the ester group is indeed involved in the inactivation of these molecules the skilled artisan would have been motivated to deuterate at this particular site or even other sites near it to slow its rate of hydrolysis and increase the compounds’ overall stability and properties. 
In fact, the deuteration of ester groups has been shown to alter the rate of hydrolysis of methyl esters as explicitly described in Haskins to enhance activity and reduce metabolism (see page 273, right column, BIOCHEMICAL STABLE ISOTOPE EFFECTS section): 

    PNG
    media_image5.png
    144
    642
    media_image5.png
    Greyscale

.
Reiterated again at page 274, right column in Haskins:

    PNG
    media_image6.png
    185
    617
    media_image6.png
    Greyscale

Again, this concept of deuteration has been implemented in the instant invention to improve the overall therapeutic profile and stability of the prior art compounds. Thus, one would have expected an increase in stability and overall potency of the prior art compounds after deuteration since this particular ester group had been shown to be prone to hydrolysis in the art.
	Hence, it is clear that under either of these two branches (in particular, the first branch as it relates to the claimed invention to make an improved version of an already known compound), “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
in vivo half-life) without significantly altering its basic chemical structure (first branch), or that there is always a need to reduce the time, cost, risk, and statistical imprecision of pharmacokinetic studies (e.g. measure bioavailability or identify metabolites) (second branch), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491.
In addition, it is clear under both branches that deuteration per se is a known improvement technique for getting a more useful version of the pharmaceutical, and that the improvement is of a predictable nature, as is seen by the success reported in the various secondary references. Thus, it would have been obvious to one of ordinary skill in the pharmaceutical art to have applied this known improvement technique in the same way to the compound of the primary reference to obtain the results reasonably predictable from the secondary references. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1396; Ruiz v. AB Chance Co., 69 USPQ2d 1686; In re Nilssen, 7 USPQ2d 1500.


Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624